                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

SUSAN M. AMOS,

      Plaintiff,

v.                                                     Case No. 6:15-cv-1912-Orl-37GJK

COMMISSIONER OF SOCIAL
SECURITY,

      Defendant.


                                        ORDER

      Richard A. Culbertson (“Culbertson”) moves for authorization to charge his

client, Susan M. Amos (“Plaintiff”), attorney’s fees. (Doc. 29 (“Motion”).) Culbertson has

a 25% contingent fee agreement with Plaintiff; he successfully represented her in federal

court, obtaining a reversal of the Commissioner of Social Security’s decision denying

disability benefits—resulting in an award of $73,716.52 in past-due Social Security

Disability benefits. (Doc. 23; Doc. 29, ¶¶ 1–2.) Culbertson now seeks $14,274.66 in

attorney’s fees. 1 (Doc. 29, ¶ 3.) On referral, United States Magistrate Judge Thomas B.

Smith recommends granting the Motion, finding the amount reasonable based on the

work performed and the results obtained. (Doc. 30 (“R&R”).)

      The parties filed a joint notice of no objection to the R&R. (Doc. 31.) Absent




      1  This amount equals 25% of the past-due benefits minus the Equal Access to
Justice Act fees awarded. (See Doc. 28; Doc. 29, ¶ 3.)
                                               -1-
objection, the Court reviewed the R&R only for clear error. See Wiand v. Wells Fargo Bank,

N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan. 28, 2016); see also

Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding none, the Court adopts

the R&R (Doc. 30) in full.

       Accordingly, it is ORDERED AND ADJUDGED:

       1.     U.S. Magistrate Judge Thomas B. Smith’s Report and Recommendation

              (Doc. 30) is ADOPTED, CONFIRMED, and made a part of this Order.

       2.     Richard A. Culbertson’s Unopposed Request for Authorization to Charge a

              Reasonable Fee (Doc. 29) is GRANTED.

       3.     Richard A. Culbertson is AUTHORIZED to charge Plaintiff Susan M. Amos

              $14,274.66 in attorney’s fees.

       4.     The Clerk is DIRECTED to close the file.

       DONE AND ORDERED in Chambers in Orlando, Florida, on January 31, 2020.




                                                -2-
Copies to:
Counsel of Record




                    -3-
